Title: To James Madison from Mordecai M. Noah, 6 May 1818
From: Noah, Mordecai M.
To: Madison, James


Dear sir,
New York May 6 1818
I take the liberty to enclose to you a Discourse delivered at the consecration of the Jewish Synagogue in this City, under the fullest persuasion, that it cannot but be gratifying to you, to perceive this portion of your fellow Citizens, enjoying an equality of privileges in this Country, and affording a proof to the world that they fully merit the rights they possess. I ought not to conceal from you that it affords me Sincere pleasure, to have an opportunity of Saying, that to your efforts, and those of your illustrious Colleagues in the Convention, the Jews in the United States owe many of the blessings which they now enjoy, and the benefit of this liberal & just example, has been felt very generally abroad, & has created a Sincere attachment towards this Country, on the part of foreign Jews.
I regret that I have not had the pleasure of Seeing you Since my return from the Meditteranean. It arose from a belief that my recal was the result of very unfavourable impressions made on your mind; if these impressions have existed, I do Sincerely hope that they have been removed by Subsequent explanations, for I wish you to be assured, and I have no object in view in making the assertion, that no injury arose in Barbary to the public Service from my religion as relating to myself, on the contrary, my influence & standing abroad was highly creditable & flattering.
I could wish, not only for the Sake of my Coreligionaires, but for that of your administration, that if my letter of recal, cannot be erased from the Books of the Department of State, that Such explanations may be Subjoined, as may prevent any evils arising from the precedent; for as my accounts are adjusted, & a balance struck in my favour, the objections in that letter, refers Solely to my religion, an objection, that I am persuaded you cannot feel, nor authorise others to feel. Allow me to offer you my Sincere wishes for your health and prosperity & to assure you that I am with unfeigned respect & regard Dear sir Your very obedient servant
M M Noah
